Title: William Thornton to Thomas Jefferson, 7 May 1810
From: Thornton, William
To: Jefferson, Thomas


          
            Dear Sir
            Farm—May 7th 1810
          
          We came here to spend two or three Days, for the first time these six months, so closely have I been confined by my Duties, which have encreased to six fold, and I am yet without any Assistant, except when I hire, one at my own expense.—The Patents amounted last year to 219! Among them are Inventions that do honor to our Country. I think the coming Season will be the most abundant in fruit that we have had for many years—and the wheat & other Grain promise well.—
           I shall take some young Fig trees down with me this Evening, but do not recollect the Post Day, & consequently do not know whether I shall be in time for the P 
                  present Post. I hope that they 
                  these will succeed, for I have taken them up, myself, with good roots.—They ought to be planted in very light rich woodland mould, such as is generally  obtained to 
                  put into Asparagus Beds—that the roots may shoot freely in all directions, and run deep for a supply of moisture.—If placed toward the South they will also enjoy more Sun, and be less subject to frosts.—my Family join me in best respects to every member of your excellent and amiable Family.—
          
            I am with the sincerest good wishes and most respectful Consideration yr &c
            
                  
               William Thornton
          
        